[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CORRECTED MEMORANDUM OF DECISION ON MOTION TO DISMISS/STRIKE (#102)
Part IV of the Memorandum of Decision dated September 4, 2001, should read:
The court ought to and hereby grants the motion to dismiss PGA for lack of jurisdiction. The court ought to and hereby denies the motion to dismiss the and fifth counts.
The court ought to and hereby grants the motion to strike the first, sixth and seventh counts for failure to sufficiently allege facts upon which relief may be granted. The court ought to and hereby denies the motion to strike the second, third, fourth, fifth and ninth counts.
It is so ordered.
By the court
GILARDI, J.